  Case: 4:20-cv-01538-RWS Doc. #: 17 Filed: 03/11/21 Page: 1 of 1 PageID #: 81




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 MELVIN MIMS,                                     )
                                                  )
                 Movant,                          )
                                                  )
          v.                                      )          No. 4:20-CV-1538 RWS
                                                  )
 UNITED STATES OF AMERICA,                        )
                                                  )
                 Respondent.                      )

                                MEMORANDUM AND ORDER

       Before the Court is movant’s motion for reconsideration of the dismissal of his motion to

vacate, set aside or correct illegal sentence pursuant to 28 U.S.C. § 2255. After reviewing the

grounds raised by movant, the Court will decline to alter or amend the judgment of this Court. The

Court concludes that movant’s motion fails to point to any manifest errors of law or fact, or any

newly discovered evidence. Instead, the motion can be said to merely revisit old arguments.

Movant is therefore not entitled to reconsideration of the dismissal of his motion to vacate, and his

motion will be denied.

       Accordingly,

       IT IS HEREBY ORDERED that movant’s motion for reconsideration of the dismissal of

his motion to vacate [Doc. #16] is DENIED.

       IT IS FURTHER ORDERED that no certificate of appealability shall issue.

       Dated this 11th day of March, 2021.



                                                  RODNEY W. SIPPEL
                                                  UNITED STATES DISTRICT JUDGE
